FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  11-OCT-2021
                                                  07:50 AM
                                                  Dkt. 50 OP
                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I


                                 ---o0o---


                 IN RE OFFICE OF INFORMATION PRACTICES
                       OPINION LETTER NO. F19-04


                           NO. CAAP-XX-XXXXXXX


          APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                        (CASE NO. 1SP191000157)


                             OCTOBER 11, 2021


          LEONARD, PRESIDING JUDGE, HIRAOKA AND NAKASONE, JJ.


                  OPINION OF THE COURT BY HIRAOKA, J.

             The issue in this case is whether the "frustration of a

legitimate government function" exception applies to Complainant-

Appellant City and County of Honolulu's obligation to disclose a

particular public record under the Hawai#i Uniform Information

Practices Act (Modified), Hawaii Revised Statutes (HRS) Chapter

92F (UIPA).1    The record at issue is an appraisal of the value of


      1
            The Hawai#i Supreme Court recently addressed the UIPA's "clearly
unwarranted invasion of personal privacy" exception in State of Hawaii
Organization of Police Officers v. City & Cnty. of Honolulu, SCAP-XX-XXXXXXX,
2021 WL 4236732 (Haw. Sept. 17, 2021).
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


an easement the requestor desires to purchase from the City.

After making "an individualized determination [whether]

disclosure [of the easement appraisal report] would frustrate a

legitimate government function," Peer News LLC v. City & Cnty. of

Honolulu, 143 Hawai#i 472, 475, 431 P.3d 1245, 1248 (2018) (Peer

News II),2 we hold that the State of Hawai#i Office of

Information Practices (OIP) correctly determined that the report

must be disclosed.      We do so, however, for reasons other than

those stated by OIP.

                                 BACKGROUND

              Brad and Logan Johnasen Halas (collectively, the

Halases) own property in Kahalu#u, O#ahu.         The property is

landlocked.     The Halases seek to purchase an access and utility

easement over the City-owned Kahalu#u Flood Control maintenance

road.

              The City's Department of Budget and Fiscal Services

(BFS) requested an appraisal of the value of the proposed

easement from the City's Department of Design and Construction
(DDC).      The resultant appraisal reported the "suggested value

range for the subject easement" "as a guideline for negotiation

purposes."     After obtaining the appraisal information, BFS made

an offer to sell an easement to the Halases.




        2
            Peer News LLC v. City & Cnty. of Honolulu, 138 Hawai#i 53, 376
P.3d 1 (2016) (Peer News I) dealt with Civil Beat's request to the Honolulu
Police Department for the disciplinary records of 12 police officers.

                                      2
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          Logan Johnasen Halas, apparently unhappy with the

City's price, requested a copy of the easement appraisal report.

BFS denied Johnasen Halas's request, citing HRS § 92F-13(3).               The

statute provides, in relevant part:
                  § 92F-13 Government records; exceptions to general
          rule.    This part shall not require disclosure of:

                  . . . .

                  (3)   Government records that, by their nature, must
                        be confidential in order for the government to
                        avoid the frustration of a legitimate government
                        function[.]


HRS § 92F-13 (2012).        BFS explained:

          Deliberative process privilege. Government records that, by
          their nature, must be confidential in order for the
          government to avoid the frustration of a legitimate
          government function.


(Bold italics added.)

          Johnasen Halas appealed BFS's denial to OIP.             She

informed OIP:
          The City has appraised this area for $300,000. Is it [sic]
          not clear at all how they are coming up with this ridiculous
          amount which [is] why I have required a copy to better
          understand the metholody [sic] they are trying to use.


In response, the City sent a copy of the easement appraisal

report to OIP for in-camera inspection, and explained:
                In a recent Memorandum Opinion dated March 5, 2015,
          U Memo 15-8, regarding a request from the Aina Haina
          Community Association to BFS, OIP confirmed that BFS is not
          required to disclose internal communications between City
          departments when the communications contain predecisional
          and deliberative material that falls within the deliberative
          process privilege. When the requested records contain such
          internal communications, they may be withheld under the
          UIPA's exception to disclosure to avoid the frustration of a
          legitimate government function. HRS Section 92F-13(3).
                As part of the decision-making process in selling the
          City's real property interests, BFS solicits an estimate of

                                      3
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

            value from DDC, another City agency, for use in BFS's
            negotiations in reaching a purchase price. There is no City
            ordinance or State statute that expressly requires public
            disclosure of such communications. In the instant case, BFS
            received the subject appraisal prior to the decision on the
            purchase price for the easement. DDC's appraisal provided
            an estimated range of value for negotiation purposes, which
            was a direct part of the decision-making process. Such
            communications must be withheld from public disclosure, and
            especially cannot be disclosed to the proposed purchaser,
            when the City has not yet completed negotiations of a
            purchase price. Such disclosure would have a chilling
            effect upon BFS obtaining such an estimate of value for
            negotiation purposes, and would thus impede BFS's
            negotiation efforts. Disclosure of the appraisal at this
            point in the negotiation and decision-making process would
            frustrate the legitimate government function of negotiating
            and ultimately determining a fair purchase price for City
            assets. Therefore, BFS may withhold the appraisal from
            public disclosure under the "frustration of a legitimate
            government function" exception under HRS Section 92F-13(3).
            See OIP Opinion Letter Nos. 90-8 and 04-15.


(Emphasis added.)

            This all happened in 2016.        On December 21, 2018,

before OIP issued a decision on Johnasen Halas's appeal, the

Hawai#i Supreme Court decided Peer News II.           The supreme court

held that the deliberative process privilege,3 which shielded all

pre-decisional, deliberative agency records from public access

"without an individualized determination that disclosure would

frustrate a legitimate government function," was "clearly
irreconcilable with the plain language and legislative history of

Hawai#i's [sic] public record laws."         Peer News II, 143 Hawai#i at

475, 431 P.3d at 1248.       The supreme court vacated the City's

summary judgment and remanded to the circuit court for "a

redetermination of whether the records withheld pursuant to the



      3
             The deliberative process privilege had been developed by OIP in a
series of eight opinion letters issued between 1989 and 2007. Peer News II,
143 Hawai#i at 475, 431 P.3d at 1248.

                                       4
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


purported privilege fall within a statutory exception to the

disclosure requirement."     Id.

          By letter dated January 2, 2019, OIP notified BFS and

Johnasen Halas of Peer News II.         BFS was informed that "OIP will

no longer recognize the [deliberative process privilege] under

the UIPA's frustration exception to disclosure."          OIP gave BFS

until February 1, 2019, "to provide a new argument as to why the

records subject to this appeal may be withheld from the requester

under one or more subsections of section 92F-l3, HRS."

          By letter dated February 1, 2019, BFS reminded OIP that

it had also relied upon the "frustration of a legitimate

government function" exception of HRS § 92F-13(3).          BFS

reiterated:
                In this case, the City is denying the request under
          HRS Section 92F-13(3) because the appraisal report is a
          government record that by its nature must be confidential in
          order for the government to avoid the frustration of a
          legitimate government function. The value of the easement
          Ms. Johnasen Halas is seeking is based on an appraisal
          report that was prepared by the City Department of Design
          and Construction (DDC), Land Division at the request of BFS.
          The purpose of the appraisal report is to provide an
          estimated range of values for the easement so that the
          purchase price could be negotiated. The appraisal report is
          to be used as the basis for BFS' [sic] negotiation strategy
          for the purchase of the easement. As the City has not yet
          completed negotiations for a purchase price, it would
          frustrate a legitimate government function to prematurely
          disclose the appraisal report. By disclosing the appraisal
          report, it would reveal the high and low range of values
          that the City would negotiate for the easement and severely
          hinder BFS' [sic] ability in achieving a fair purchase price
          for the easement. The City would lose any and all leverage
          in the negotiating decision[-]making process.


          On April 24, 2019, OIP issued opinion letter no. F19-04

(the OIP Opinion Letter).     The OIP Opinion Letter addressed the

question: "Whether an appraisal report prepared for the sale of


                                    5
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


an interest in county land must be disclosed to the public upon

request under the UIPA."     OIP found:
          As a general rule, even when the government agency is the
          seller rather than the purchaser, OIP finds that it is still
          a legitimate function of a government agency to be a prudent
          steward of public assets, whether they comprise government
          funds, public lands, or other government property. OIP also
          agrees with BFS that disclosure of the range of potential
          values for the easement, and the market analysis that
          produced that range of values, will impair BFS's ability to
          negotiate the highest possible purchase price. The market
          price for the easement, according to the appraisal report,
          could be anything within the range of values set out in the
          report. Disclosure of this range of values would tell
          [Johnasen Halas] the lowest price BFS was willing to accept,
          and [Johnasen Halas] would presumably be unwilling to offer
          anything higher than that, thus eliminating any room for BFS
          to negotiate a higher price for the proposed easement.


(Citation omitted.)    Nevertheless, OIP concluded:
          [T]he disclosure of an appraisal report relating to the sale
          of an interest in City land would not frustrate a legitimate
          government function such that it may be withheld under the
          UIPA's frustration exception. See HRS § 92F-13(3). The
          City must therefore disclose the requested appraisal report.


          The City appealed the OIP Opinion Letter to the circuit

court under HRS § 92F-43.     The City served Johnasen Halas and OIP

with the complaint (as required by HRS § 92F-43(b) (2012)) but

neither Johnasen Halas nor OIP intervened in the proceeding (as

allowed by HRS § 92F-43(b)).      The circuit court granted a request

by Amicus Curiae Civil Beat Law Center for the Public Interest to

file a memorandum.

          The City's appeal was heard on June 12, 2020.4           Counsel

for Civil Beat participated in the oral argument.          The following

exchange took place between the court and the deputy corporation

counsel (DCC) representing the City:


     4
          The Honorable Jeffrey P. Crabtree presided.

                                    6
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

                 THE COURT: . . . Do you have to sell the easement?
           Or can you just say, nah, we're not interested, we'll just
           let status quo continue?

                 [DCC]: Your Honor, the -- the reason why the
           purchaser wishes to purchase the easement is because this is
           a landlocked kuleana piece of property. So while the City
           -- this is at the request -- the purchaser's request that,
           you know, we sell them the easement. It does put -- it does
           put a strain on the property owner to not have any legal
           access to her property.
                 THE COURT: Right. And I mean, they obviously have
           some kind of an accommodation going now. I don't know what
           it is, and I don't think we have to get into the extreme
           details of it, but there must be some kind of arrangement
           going on now. And they want to change that, so they're -- I
           would say they're motivated to pay a price that the City
           would find acceptable.

                 [DCC]:    And -- and we would agree, Your Honor.

                 But, again, having the City show all of its cards,
           again, just eliminates the City's ability to act in a -- as
           a prudent steward of its -- of public property.

                 . . . .

                 . . . Just (indiscernible) -- just as a general fact
           in this case that -- if I failed to mention it sooner, the
           City had made its offer to the prospective purchaser, and
           when they got that offer, I believe they wanted to find out,
           and they wanted to obtain the appraisal based on that --
           that offer.

                 THE COURT:   Okay.

                 [DCC]: So the City (indiscernible). It isn't like
           the purchaser had made an -- an offer and this is a
           counteroffer. The City made the first offer. And now the
           purchaser is looking to obtain the appraisal report, which
           would tell them immediately, well, what's the lowest offer
           that the City will accept.

                 THE COURT: Okay. But assuming you're not required to
           sell an easement to this specific person at this specific
           time, you've got -- you've got leverage. You can just say,
           we don't want to sell unless you're willing to pay more.


(Emphasis added.)

           The circuit court orally affirmed the OIP Opinion

Letter.   A written order was entered on June 26, 2020.             The




                                       7
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


"Final Judgment" was entered on September 30, 2020.           This appeal

by the City followed.5

                             POINTS OF ERROR

            The City contends that the OIP Opinion Letter:

(1) "contradicted [OIP's] own factual findings"; (2) "applied

inappropriate statutory requirements on the City"; and

(3) violated the "Home Rule" principle.

                           STANDARD OF REVIEW

            When a government agency appeals from an OIP decision,

"[t]he circuit court shall uphold [the OIP] decision . . . unless

the circuit court concludes that the decision was palpably

erroneous."    HRS § 92F-43(c) (2012) (emphasis added).          When an

agency appeals from a circuit court's review of an OIP decision,

we apply the same standard applied by the circuit court to

determine de novo whether the circuit court's decision was right

or wrong.    See Hoopai v. Civ. Serv. Comm'n, 106 Hawai#i 205, 214,

103 P.3d 365, 374 (2004) (concerning appeal under HRS Chapter 91

from an administrative agency decision).

            OIP's interpretation of the UIPA is "palpably

erroneous" if it "is irreconcilable with the plain text and

legislative intent of the statute."        Peer News II, 143 Hawai#i at
486, 431 P.3d at 1259 (citations omitted); see also id. at 478,

431 P.3d at 1251 (noting, in a direct appeal from the City's


     5
            The Halases are not parties to this appeal. OIP declined to
participate in this appeal. We granted Civil Beat's motion for leave to file
an amicus curiae brief. Civil Beat's brief was filed on February 25, 2021.

                                      8
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


denial of a public records request, that "[t]he legislature has

directed that OIP's opinions be considered as precedent in a UIPA

enforcement action such as this so long as they are not 'palpably

erroneous.'" (citing HRS § 92F-15(b)).

                                   DISCUSSION

             By enacting the UIPA, "the legislature declare[d] that

it is the policy of this State that the formation and conduct of

public policy — the discussions, deliberations, decisions, and

action of government agencies — shall be conducted as openly as

possible."     HRS § 92F-2 (2012).          By default, government records6
are open to public inspection.          HRS § 92F-11 (2012) provides, in

relevant part:
             (a)   All government records are open to public inspection
             unless access is restricted or closed by law.

                   (b)   Except as provided in section 92F-13, each
             agency upon request by any person shall make government
             records available for inspection and copying during regular
             business hours[.]


(Emphasis added.)        HRS § 92F-13 provides, in relevant part:
             Government records; exceptions to general rule.   This part
             shall not require disclosure of:
                   . . . .

                   (3)    Government records that, by their nature, must
                          be confidential in order for the government to
                          avoid the frustration of a legitimate government
                          function[.]


(Bold italics added.)



      6
            "Government record" is defined by HRS § 92F-3 (2012) as
"information maintained by an agency in written, auditory, visual, electronic,
or other physical form."

                                        9
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          The legislature explained the intent behind the

"frustration of a legitimate government function" exception:
                (b)   Frustration of legitimate government function.
          The following are examples of records which need not be
          disclosed, if disclosure would frustrate a legitimate
          government function.
                . . . .

                (3)    Information which, if disclosed, would . . .
                       give a manifestly unfair advantage to any person
                       proposing to enter into a contract or agreement
                       with an agency[.]


S. Stand. Comm. Rep. No. 2580, in 1988 Senate Journal, at 1095

(bold italics added); see Peer News II, 143 Hawai#i at 483-84,

431 P.3d at 1256-57.

          The example given in the legislative committee report

was taken almost verbatim from the Uniform Information Practices

Code drafted by the National Conference of Commissioners on

Uniform State Laws (Model UIPC), upon which the UIPA was modeled.

Model UIPC § 2-103 provides, in relevant part:
          (a)   This Article does not require disclosure of:

                . . . .
                (5)    Information which, if disclosed, would frustrate
                       government procurement or give an advantage to
                       any person proposing to enter into a contract or
                       agreement with an agency[.]


(Emphasis added.)     Thus, the "plain text and legislative intent"

of HRS § 92F-13(3) allows the City to withhold disclosure of a

public record "which, if disclosed, would . . . give a manifestly

unfair advantage to any person proposing to enter into a contract

or agreement" with the City.      S. Stand. Comm. Rep. No. 2580, in

1988 Senate Journal, at 1095.


                                     10
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


            OIP cited HRS § 171-17(e) (Supp. 2018) and its opinion

letter, Op. Ltr. No. 91-10, 1991 WL 474707 (July 18, 1991), to

support its conclusion.       We find each authority to be

distinguishable based on the facts of this case.

            HRS § 171-17

            HRS § 171-17 (2011 & Supp. 2018) pertains to appraisals

of public lands.     "Public lands" are defined as State-owned lands

subject to the management and control of the Hawai#i Department

of Land and Natural Resources (DLNR).         See HRS §§ 171-2 (Supp.

2018), 171-3 (2011).      HRS § 171-17(e) (Supp. 2018) does not apply

to an appraisal obtained by the City in connection with the

management or disposition of land — or interests therein — owned

by the City that are not subject to HRS Chapter 171.            See HRS

§ 46-66.7

            Nevertheless, the OIP Opinion Letter stated:
                  OIP finds the only distinguishing feature between
            appraisal reports for State and county lands to be the lack
            of an explicit statutory disclosure requirement for
            appraisal reports for the sale or lease of an interest in
            county lands. In the absence of a meaningful factual
            difference between the relative standing and resources of
            the parties to the sale or lease of an interest in State
            versus county lands, OIP cannot conclude that public
            disclosure of the relevant appraisal reports regarding
            county lands would give a manifestly unfair advantage to
            prospective purchasers or lessees while public disclosure of
            the equivalent reports for State lands is required and is
            considered to be fair to all concerned.




      7
            HRS § 46-66 (2012) implicates the City's "Home Rule" issue; it
provides, in relevant part:
            [E]ach county, subject to the approval of the council, may
            grant, sell, or otherwise dispose of any easement for
            particular purposes in perpetuity by direct negotiation or
            otherwise[.]

                                      11
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


            Respectfully, OIP failed to consider that the State is

required under HRS § 171-17 to obtain an appraisal of public land

to determine: the upset price for sale or lease at public

auction, HRS § 171-17(a) (2011); the minimum sale price or lease

rent amount for land to be disposed of by drawing or by

negotiation, HRS § 171-17(b) (Supp. 2018); the fair market value

of former public land to be repurchased by the State, HRS

§ 171-17(c) (Supp. 2018); and the fair market value of land

subject to lease rent renegotiation, HRS § 171-17(d) (Supp.

2018).    Section 171-17 also provides:
                  (e)   Complete appraisal reports, including all
            comparables relied upon in the appraisal reports, shall be
            available for study by the public. All complete appraisal
            reports shall be provided to the opposing party prior to the
            commencement of mediation or arbitration, if applicable, of
            the valuation dispute.[8]


            HRS § 171-17 is part of HRS Chapter 171, a

comprehensive law dealing with the management and disposition of

public lands subject to DLNR control.9         Disclosure of appraisal

reports does not provide a manifestly unfair advantage to

prospective lessees of interests in State lands, or to those

reselling former public land back to the State, because of the


      8
            Non-binding mediation and binding arbitration are required to
resolve disputes over: the "sale price or lease rental of lands to be disposed
of by drawing or by negotiation[,]" HRS § 171-17(b); the price for the State
to repurchase land, HRS § 171-17(c); and the fair market value of land subject
to lease rent renegotiation, HRS § 171-17(d).
      9
            HRS § 171-32 (2011) provides, in relevant part:
            Policy. Unless otherwise specifically authorized in this
            chapter or by subsequent legislative acts, all dispositions
            [of public lands] shall be by lease only, disposed of by
            public auction in accordance with the procedure set forth in
            sections 171-14 and 171-16.

                                      12
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


State's mediation and arbitration remedies prescribed by HRS

§ 171-17(b), (c), and (d).    Nor is there an unfair advantage for

prospective bidders at a public auction; the appraisal is used to

determine the upset price, HRS § 171-17(a), and the competitive-

bid auction process protects the State's interest in generating

the maximum possible price.

            The City has no such procedural protections in this

case.    No party is competing with the Halases to purchase the

contemplated easement.   The Halases could not compel the City to

mediate or arbitrate the price for an easement.     HRS § 171-17 is

inapposite.

            OIP Opinion Letter No. 91-10

            OIP Op. Ltr. No. 91-10, 1991 WL 474707, was written to

a renter of a small-plane hangar at what was then known as the

Honolulu International Airport.    The renter had been notified

that the Hawai#i Department of Transportation (HDOT) had revised

its rates and charges for all State airport property, and his

monthly permit fee was being increased from $134 to $240.    The

question answered by Op. Ltr. No. 91-10 was "Whether, under the

[UIPA], statewide airport property appraisals used by [HDOT] to

revise its Schedule of Rates and Charges must be made available

for public inspection and copying."    Id. at *1.
            OIP noted that HDOT's disposition of public lands

(which included airport property) through negotiated leases was

governed by HRS Chapter 171.   Op. Ltr. No. 91-10, 1991 WL 474707,

at *1.   Accordingly, former HRS § 171-17(f) (1985) required that
                                  13
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


appraisals used by HDOT to negotiate airport lease rent amounts

under HRS § 171-17, or to negotiate airport revocable permit

rents under former HRS § 171-55 (Supp. 1990), must be made

available for public inspection and duplication.          Id. at *1-2.

          Op. Ltr. No. 91-10 concluded that the "frustration of a

legitimate government function" exception in HRS § 92F-13(3) did

not apply because the commentary to the Model UIPC § 2-103

stated:

          Most states, however, have legislation specifically
          regulating the procurement practices of state or local
          government[.] In that case, subsection (a)(5) does not
          restrict access to any information expressly made available
          to the public by that legislation. Otherwise, an agency in
          its discretion could use this exemption to withhold
          information, unless under the circumstances, state law
          prohibits disclosure of procurement and bidding information
          altogether. Once a contract is let or a purchase is made,
          the exemption generally will no longer apply.


Id. at *6 (citations omitted).      The requestor in Op. Ltr.

No. 91-10 requested copies of the appraisal reports after HDOT

unilaterally raised the monthly permit fee and notified him of

the increase.   In this case, Johnasen Halas requested the City's

easement appraisal report while negotiations for her purchase of
an easement were ongoing.     Op. Ltr. No. 91-10 is inapposite.         See

also In re Acme Bus Corp. v. County of Suffolk, 26 N.Y.S.3d 159,

161 (N.Y. App. Div. 2016) (holding county "had no 'reasonable

basis for denying access'" under Public Officers Law § 87(2)(c)10

     10
          The New York statute at issue provided, in relevant part:
          2.    Each agency shall, in accordance with its published
          rules, make available for public inspection and copying all
          records, except that such agency may deny access to records
          or portions thereof that:
                                                              (continued...)

                                    14
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


to records relating to county's request for proposals to provide

transportation services after county contracts had been awarded

to proposers other than petitioner).11

              Civil Beat's Positions

              Amicus Curiae Civil Beat points out, as we acknowledged

above, that "[t]he obligation to produce government records in

Hawai#i starts with the broad disclosure mandate in HRS § 92F-

11(a)."      Civil Beat concedes that "[t]he exceptions to that

presumption of public access are stated in HRS § 92F-13[,]" but

contends that "the UIPA's affirmative disclosure provisions

should be liberally construed, its exceptions narrowly construed,

and all doubts resolved in favor of disclosure[,]" citing OIP Op.

Ltr. No. 05-16 and John Doe Agency v. John Doe Corp., 493 U.S.
146, 152 (1989) (applying federal Freedom of Information Act, 5

U.S.C. § 552).


        10
              (...continued)
                    . . . .

                    (c)   if disclosed would impair present or imminent
                    contract awards[.]

N.Y. Pub. Off. Law § 87.
        11
              The commentary to Model UIPC § 2-103(a)(5) provides, in relevant
part:
              Subsection (a)(5) protects the integrity of the procurement
              and competitive bidding process. A few states include this
              type of provision in their freedom of information statutes.
              Mich.Comp.Laws.Ann. § 15.243(1)(j); N.Y.Pub.Off.Law.
              § 87(2)(c); Vt.Stat.Ann. tit. 1, § 317(b)(13).

(Emphasis added.) The H. Stand. Comm. Rep. No. 342-88, in 1988 House Journal,
expressed the legislature's intent that "the commentary to the [Model UIPC]
. . . guide the interpretation of similar provisions found in the [UIPA] where
appropriate." Id. at 972. Therefore, we may look to the statutes and case
law in New York to guide our interpretation of whether the easement appraisal
report should be shielded from disclosure under HRS § 92F-13(3). Id.

                                        15
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


             Civil Beat's position is consistent with the Hawai#i

Supreme Court's holding that "HRS § 92F-13(3) calls for an

individualized determination that disclosure of the particular

record or portion thereof would frustrate a legitimate government

function."     Peer News II, 143 Hawai#i at 487, 431 P.3d at 1260.
             [T]o justify withholding a record under HRS § 92F-13(3), an
             agency must articulate a real connection between disclosure
             of the particular record it is seeking to withhold and the
             likely frustration of a specific legitimate government
             function. The explanation must provide sufficient detail
             such that OIP or a reviewing court is capable of evaluating
             the legitimacy of the government function and the likelihood
             that the function will be frustrated in an identifiable way
             if the record is disclosed.


Id. (emphasis added) (citation omitted).

             We conclude that the record does not support the City's

contention that disclosure of the easement appraisal report would

give the Halases a manifestly unfair advantage in negotiating

with the City.      The City is holding all the cards in this case;

the Halases want an easement, but the City is not obligated to

provide them one.      If the Halases were to counter the City's

offer by offering the lowest value in the appraisal range, the

City would have no obligation to change its asking price, or to

even respond to the counteroffer.           The Halases could not legally

require that the City sell them an easement, or mediate or

arbitrate the price for the easement.

             Under these circumstances, disclosure of the easement

appraisal report would inform the Halases — and the public —

whether or not the City was being a "prudent steward of public

assets"; that is, whether the City's offer was within the range


                                       16
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


of values of the City's appraisal.     Or the report could show

whether the City was attempting to take a manifestly unfair

advantage over the Halases.    Or, conversely, the report could

show whether the City was offering the Halases an inappropriately

low price because of political favoritism or for other improper

reasons.   Thus, disclosure comports with both the purpose and the

intent of the UIPA: "that the formation and conduct of public

policy — the discussions, deliberations, decisions, and action of

government agencies — shall be conducted as openly as possible."

HRS § 92F-2.

                              CONCLUSION

           Based upon the foregoing, we hold that OIP — although

relying on inapposite authority — correctly concluded that the

City's easement appraisal report must be disclosed to Johnasen

Halas, and that the "frustration of a legitimate government

function" exception of HRS § 92F-13(3) did not apply under the

facts of this case.   The "Final Judgment" entered by the circuit

court on September 30, 2020, is affirmed.

On the briefs:
                                       /s/ Katherine G. Leonard
Ryan H. Ota,                           Presiding Judge
Deputy Corporation Counsel,
City and County of Honolulu,           /s/ Keith K. Hiraoka
for Petitioner-Appellant               Associate Judge
Department of Budget and
Fiscal Services.                       /s/ Karen T. Nakasone
                                       Associate Judge
Robert Brian Black,
for Amicus Curiae Civil
Beat Law Center for the
Public Interest.


                                  17